DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowable Claims
The indicated allowability of former claim 7 (now incorporated into claims 1, 18 and 19) is withdrawn in view of the newly discovered reference(s) to Murrish (US 20170096143 A1).  Rejections based on the newly cited reference(s) follow.
The indicated allowability of claim 8  is withdrawn in view of the newly discovered reference(s) to Hara (US 20140070930 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 9, 10, 12 and 13 Kohn (CN 109478848 A) in view of Murrish (US 20170096143 A1).
Claim 1. Kohn teaches an output device, comprising:
an acquisition unit that acquires input information related to traveling of a human-powered vehicle
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power
Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); and 
a processor configured to train a machine learning model in accordance with an index value indicating electric power consumption efficiency in a power supply device for supplying electric power to a component of the human- powered vehicle, and to output output information related to controlling the component when the input information is inputted
(Page 37 - each decision module and/or each automation control system may include software instructions by one or more processors
Page 5 - in order to store power battery caused by heat and other battery parameters to the optimal or near-optimal physical state operation, and through the following steps to optimize or otherwise enhance battery life and other performance operation allows battery wherein the battery chemical change is in the preferable range of reversible operation. while satisfying the percentage defined by at least a power of one or more source supply or other amount (for example, 50%, 65%, 100 % or any other defined percentage or other amount) of power input request.
Page 44 - If it is determined that training or retraining the model, then the routine continues to frame 720, to determine the size of training time window, the time window in the training time slice size and/or one or more of the type of training time slice in training time window, such as similar to the previous FIG. 5A FIG. 5B frame 553 of routine 500 discussed way. After frame 720, the routine continues to frame 725 as part of initial state information to train a model using the target system, comprising an execution effect of the control action in the time window of each time slice through the simulation to estimate the target system is not known and/or cannot be directly observed state variable value, such as the routine of FIG. 5B 500 of frame 555 more detailed discussion with respect to FIG. 5A. ).
and further discloses the process of using a learning model to optimize performance of the vehicle but does not specifically disclose wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model.
However, Murrish teaches wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model (
[0025] However, if the change to the motion amount is above (or equal to) the threshold level, it might trigger various events as discussed herein.  (e.g. preset range)
[0034]-[0036] A reduction of intensity and a time delay is expected as moving from the hub, to the frame, and then to the helmet. Thus, the acceleration and/or force measurements may be utilized by the notification manager 120 to make recommendations to the rider...an implementation manager 302 may be configured to automatically facilitate a change to one or more components of the vehicle...
For example, a specific change may characterize the suspension, including the transfer function of the rider. Changes lower in the chain (e.g., hub, frame) may improve comfort up the chain (e.g., rider, helmet, head). The implementation manager 302 may suggest or implement automatically spring stiffness and/or tire pressure.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model as taught by Murrish within the system of Kohn for the purpose of enhancing the system to make adjustments to the vehicle in order to provide a smoother transition on the road.

Claim 3. Kohn teaches the output device according to claim 1, wherein the index value is a value related to an amount of electric power outputted from the power supply device (
Page 5 - in order to store power battery caused by heat and other battery parameters to the optimal or near-optimal physical state operation, and through the following steps to optimize or otherwise enhance battery life and other performance operation allows battery wherein the battery chemical change is in the preferable range of reversible operation. while satisfying the percentage defined by at least a power of one or more source supply or other amount (for example, 50%, 65%, 100 % or any other defined percentage or other amount) of power input request.).

Claim 4. Kohn teaches the output device according to claim 1, wherein the output information is information related to at least one of an assist ratio in an assist mechanism configured to assist propulsion of the human-powered vehicle by power supplied from the power supply device and an upper limit value of an assist force by the assist mechanism
(Page 21 - as a part of the rules of the second example as possible to satisfy the power request (herein sometimes referred to as maximized "Q factor"), such as at a rate of 70%. if the level of power demand is more than and/or less than a desired level (e.g., 30%, 40%, 50%, 60%, 70%, 80%, 90%, etc.) is met, then, in some embodiments, can be upwards or downwards adjusted with weights of the one or more rules to respectively decrease or increase the level of power demand is satisfied, and correspondingly to increase or reduce the battery life according to such change.). 
Claim 9. Kohn teaches the output device according to claim 1, wherein the component includes an electric motor driven by electric power supplied from the power supply device, and
the input information is information related to at least one of a torque of the electric motor, an amount of current of the electric motor, a voltage value of the electric motor, and a temperature of the electric motor 
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power 
Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following…). 

Claim 10. Kohn teaches the output device according to claim 1, wherein the input information includes information related to an amount of electric power remaining in the power supply device
(Page 7 - In addition, in at least some embodiments, may be updated with the lapse of time is initially used in a particular system for a specific cell in the battery model in order to reflect the model bottom structure of improved and/or training model to reflect the specified in the use of a particular cell and/or system operating characteristics (e.g., change of the battery state can be observed by monitoring is how associated with the corresponding external battery load and/or power source. ) when the training model or otherwise adapting the model to make it adapt to a specific cell and/or the system,.).
Claim 12. Kohn teaches the output device according to claim 1, wherein the input information includes detection data related to a traveling environment of the human- powered vehicle (Page 19 e.g. such as based on weather data).

Claim 13. Kohn teaches the output device according to claim 1, wherein the processor trains the machine learning model by reinforcement learning using the index value as a reward (
Page 33 - FIG. 3 is diagram representation example of the computing system, the computing system suitable for implementing automatic control system in a configuration mode to control or otherwise manipulating at least some operation of technology physical system designation or other target system to execute in order to control a physical target system having one or more batteries, to implement the DC power provided from the battery of automatic control in real time and optimizing (e.g., long-term operation of the cell) by using the characteristics of the state of each battery. in items such as above with respect to FIG. 10 to FIG. 29 and elsewhere as discussed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn, Murrish and further in view of Yamamoto (US 20130166125 A1).
Claim 2. Kohn teaches the output device according to claim 1, but does not specifically disclose wherein the index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value.
However, Yamamoto teaches an index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value ([0152] The learning invalidation index is extracted at the time point at which the trip ends, and, when the learning invalidation index exceeds a predetermined rate (for example, when the learning invalidation index exceeds 50%), the electric power consumption rate learning invalidation operation is executed...The rate of the learning invalidation index, which is a threshold for invalidating the accumulated value of the electric power consumption and the accumulated value of the travel distance, is not limited to the above-described value, and is set appropriately.). Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an index value is a value related to a travel distance obtained before electric power in the power supply device is equal to or less than a preset value as taught by Yamamoto within the system of Kohn for the purpose of enhancing the system to calculate power measurement constraints based on travel.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn, Murrish and further in view of Milton (US 20200017117 A1).
Claim 5. Kohn teaches the output device according to claim 1, and further discloses the process outputting information but does not specifically disclose wherein the output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle.
However, Milton teaches output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle ([0136] For example, an onboard computer may populate a heads-up display, inform navigation decisions of a self-driving car, facilitate real-time alerting to the driver of dangerous conditions, predictively adjust gear ratios, predictively adjust suspension systems, modulate headlight state or brightness, or perform other activities based on the interrogation results.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use output information is information related to a gear stage or a gear ratio of a transmission of the human-powered vehicle as taught by Milton within the system of Kohn for the purpose of enhancing the system to inform the operator the performance of the vehicle.
Claim 6. The output device according to claim 1, wherein the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device.
However, Milton teaches wherein the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device ([0136] For example, an onboard computer may populate a heads-up display, inform navigation decisions of a self-driving car, facilitate real-time alerting to the driver of dangerous conditions, predictively adjust gear ratios, predictively adjust suspension systems, modulate headlight state or brightness, or perform other activities based on the interrogation results.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the output information is information related to a number of rotations of an electric motor driven by electric power supplied from the power supply device as taught by Milton  within the system of Kohn for the purpose of to inform the operator the performance of the vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn, Murrish and further in view of Hara (US 20140070930 A1).
Claim 8. Kohn and Murrish teach the output device according to claim 1, and discloses the process of receiving input information related to the vehicle but does not specifically disclose wherein the input information includes at least one of information on a cadence of a crank in the human- powered vehicle, information on a torque of the crank, information on power obtained by calculation using the information on a cadence, and the information on a torque.
However, Hara teaches the process of receiving input information on a cadence of a crank in the human- powered vehicle 
([0059] In the illustrated embodiment, the signal controller 25 determines the operating or running condition(s) of the bicycle 10 using the crank rotational speed sensor 28 and/or the wheel rotational speed sensor 29 ... Typically, the most relevant parameter in determining when to shift is the rider's cadence, which is determined by the crank rotational speed sensor 28 in the illustrated embodiment).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving input information on a cadence of a crank in the human-powered vehicle as taught by Hara within the system of Kohn and Murrish for the purpose of enhancing the vehicle to provide an appropriate feedback shift operation in order to keep the same cadence exhibited by the rider.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn, Murrish and further in view of Mizouchi (US 20170050080 A1).
Claim 11. Kohn and Murrish teach the output device according to claim 1, and further discloses the process of obtaining vehicle information but does not specifically disclose  wherein the input information includes detection data related to an attitude of the human-powered vehicle.
However, Mizouchi teaches an input information includes detection data related to an attitude of the human-powered vehicle [0525] (10) A pedaling measurement program (pedaling analysis program) according to the above-described embodiments causes a computer (processing sections 21B and 21C) to execute an acquisition procedure (step S402) of acquiring outputs from an inertial sensor which detects motion of a pedal of a bicycle; and a first calculation procedure (step S421) of calculating an attitude (angle θ.sub.p(t)) of the pedal by using angular velocity information (z-axis angular velocity ω(t)) which is output from the inertial sensor.
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an input information includes detection data related to an attitude of the human-powered vehicle as taught by Mizouchi within the system of Kohn for the purpose of enhancing the system to incorporate the inclination features of the man-powered vehicle.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Yi (US 20120197828 A1) and further in view of Murrish.
Claim 18. Kohn teaches a method for generating a machine learning model 
(page 37 wherein in the decision module generating and deploying a new corresponding model), comprising:
acquiring input information related to traveling of the human-powered vehicle
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); 
and further discloses the process of generating models based on rules and previous decisions (Page 41 decision module)but does not specifically disclose
configuring a neural network to output output information related to controlling a component of a human-powered vehicle when input information related to traveling of the human-powered vehicle is inputted;
identifying output information outputted by providing the neural network with the input information acquired; and training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified.

However, Yi teaches, in a similar invention related to conserving power, teaches the process of configuring a neural network to output output information related to controlling a component when input information related to traveling of the human-powered vehicle is inputted ([0018]-[0019] train an artificial neural network 250 by using experimental data or historical data of a set of setting parameters of DCAC 220 as the input data);
identifying output information outputted by providing the neural network with the input information acquired ([0019] train artificial neural network 250 by using experimental data or historical data of a set of environmental parameters monitored by the environmental parameter monitoring system 210 as the input data); and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified ([0025] Training artificial neural network 250 starts with a random number of nodes at the intermediate layer and with a random weight and bias of each node, uses known input and output data as training data, and then continuously adjusts the number of the intermediate layers, the number of nodes of the intermediate layers, and the weights and biases of the nodes until a required degree of accuracy is obtained.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a neural network features as taught by Yi within the system of Kohn for the purpose of enhancing the system to incorporate deep learning of power conservation.

Kohn and Yi further disclose the process of using a learning model to optimize performance of the vehicle but does not specifically disclose wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model.
However, Murrish teaches wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model (
[0025] However, if the change to the motion amount is above (or equal to) the threshold level, it might trigger various events as discussed herein.  (e.g. preset range)
[0034]-[0036] A reduction of intensity and a time delay is expected as moving from the hub, to the frame, and then to the helmet. Thus, the acceleration and/or force measurements may be utilized by the notification manager 120 to make recommendations to the rider...an implementation manager 302 may be configured to automatically facilitate a change to one or more components of the vehicle...
For example, a specific change may characterize the suspension, including the transfer function of the rider. Changes lower in the chain (e.g., hub, frame) may improve comfort up the chain (e.g., rider, helmet, head). The implementation manager 302 may suggest or implement automatically spring stiffness and/or tire pressure.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model as taught by Murrish within the system of Kohn for the purpose of enhancing the system to make adjustments to the vehicle in order to provide a smoother transition on the road.

Claim 19. . Kohn teaches a computer-readable storage medium comprising instructions configured to be executed by a processor of a computer, to cause the processor to:
configure information related to traveling of the human-powered vehicle
(Page 11 - In one or more embodiments, generates and provides an automatic control system, and it is used for control with battery, motor and in some cases the engine of the vehicle (such as, electric bicycle, wherein the power can come from being pedaling of user and/or motor by battery and/or engine power Page 20 -sensor provides power measurement, voltage measurement and current measurement.by the following...); 
and further discloses the process of generating models based on rules and previous decisions (Page 41 decision module)but does not specifically disclose
configure a neural network to output output information related to controlling a component of a human-powered vehicle when input information related to traveling of the human-powered vehicle is inputted:
identify output information outputted by providing the neural network with the input information acquired; and
train a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified. 
However, Yi teaches, in a similar invention related to conserving power, teaches the process of configuring a neural network to output output information related to controlling a component when input information related to traveling of the human-powered vehicle is inputted ([0018]-[0019] train an artificial neural network 250 by using experimental data or historical data of a set of setting parameters of DCAC 220 as the input data);
identifying output information outputted by providing the neural network with the input information acquired ([0019] train artificial neural network 250 by using experimental data or historical data of a set of environmental parameters monitored by the environmental parameter monitoring system 210 as the input data); and
training a weight in an intermediate layer of the neural network such that an index value indicating electric power consumption efficiency in a power supply device configured to supply electric power to the component is improved when the component is controlled in accordance with the output information identified ([0025] Training artificial neural network 250 starts with a random number of nodes at the intermediate layer and with a random weight and bias of each node, uses known input and output data as training data, and then continuously adjusts the number of the intermediate layers, the number of nodes of the intermediate layers, and the weights and biases of the nodes until a required degree of accuracy is obtained.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a neural network features as taught by Yi within the system of Kohn for the purpose of enhancing the system to incorporate deep learning of power conservation.

Kohn and Yi further disclose the process of using a learning model to optimize performance of the vehicle but does not specifically disclose wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model.
However, Murrish teaches wherein output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model (
[0025] However, if the change to the motion amount is above (or equal to) the threshold level, it might trigger various events as discussed herein.  (e.g. preset range)
[0034]-[0036] A reduction of intensity and a time delay is expected as moving from the hub, to the frame, and then to the helmet. Thus, the acceleration and/or force measurements may be utilized by the notification manager 120 to make recommendations to the rider...an implementation manager 302 may be configured to automatically facilitate a change to one or more components of the vehicle...
For example, a specific change may characterize the suspension, including the transfer function of the rider. Changes lower in the chain (e.g., hub, frame) may improve comfort up the chain (e.g., rider, helmet, head). The implementation manager 302 may suggest or implement automatically spring stiffness and/or tire pressure.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model as taught by Murrish within the system of Kohn for the purpose of enhancing the system to make adjustments to the vehicle in order to provide a smoother transition on the road.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed June 9, 2022, with respect to the rejection(s) of claim(s) 1 , 8, 18 and 19 under USC 102 and USC 103 have been fully considered they are not persuasive.  
Claims 1, 18 and 19
Upon further search and consideration, a new ground(s) of rejection is made in view of Kohn in view of Murrish for claim 1.
Further, a new ground(s) of rejection is made in view of Kohn, Yi and further in view of Murrish for claims 18 and 19.
In the broadest interpretation allowed (MPEP 2111.01 Sec. II), the newly found prior art of Murrish provides the obviousness teaching for the limitation, “output information that allows comfortability of a user for operation of the component of the human-powered vehicle that is traveling to fall within a preset range is outputted in accordance with the output information outputted from the machine learning model”. Therefore, Claim 1 is obvious over Kohn in view of Murrish; and Claims 18 and 19 are obvious over Kohn, Yi and further in view of Murrish.
Claim 8 
In the previous office action, Claim 8 has been indicated as allowable subject matter. However, the claim is now withdrawn and rejected with a new reference of Harrah. The prior art of Harrah provides the obviousness combination for teaching the limitation, “receiving input information on a cadence of a crank in the human- powered vehicle” . Therefore, Claim 8 is obvious over Kohn, Murrish and further in view of Harrah.
In summary, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14. The prior art of record fails to teach output device according to claim 13, wherein the processor is configured to execute reinforcement learning by using, as a reward, a value indicating comfortability based on an evaluation for a cadence and a torque of the crank of the human-powered vehicle that is traveling.
Claim 15. The prior art of record fails to teach output device according to claim 13, further comprising an operating unit that is configured to input operation information for operating the component, wherein the processor is configured to provide output information with a reward based on collation of output information outputted from the machine learning model in accordance with input information acquired by the acquisition unit with operation information inputted by the operating unit. 
Claim 16. The prior art of record fails to teach an output unit that is configured to output the output information related to controlling the component of the human-powered vehicle that is outputted by the machine learning model; and an evaluation input unit that is configured to input an evaluation indicating comfortability of a user after the component is operated in accordance with the output information, wherein the machine learning model is configured to be updated in accordance with training data including a detail of the evaluation inputted, the output information outputted from the machine learning model at a timing when the evaluation is inputted, and input information inputted in accordance with the output information.
Claim 17 is dependent of claim 16, and is considered allowable subject matter on the basis of dependency from claim 16. 
The prior art such as Shanana (US 20200407015 A1) which is the same inventive entity has been noted to teach the process of a learning model with respect to cadence and a comfortability of the rider. Hara (US 20140070930 A1) has been noted to teach the process of detecting cadence of a bicycle rider. Therefore, the prior art of record fails to teach the abovementioned dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689